Case 19-13071-amc   Doc 65   Filed 08/13/20 Entered 08/13/20 12:49:46   Desc Main
                             Document     Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

           IN RE:                      :        CHAPTER 13
                                       :
         Kenneth M. Grose              :        No. 19-13071-AMC
         Natonda Grose                 :
           Debtors                     :

        ANSWER TO MOTION OF U.S. BANK NATIONAL ASSOCIATION
                 FOR RELIEF FROM THE AUTOMATIC STAY

     Debtors, by     Attorney David M. Offen respectfully submit the
following:

      Debtors admit that some payments have been missed but deny

the total amount that Movant is claiming. Debtors will provide

all proofs of payments made and request Movant to work with them

for the chance to clean up the arrears. The debtors are also

interested in a Loan Modification and ask for the chance to apply

to the same.

      WHEREFORE, the Debtors respectfully request that the

Movant’s Motion for Relief be DENIED.

                                     Respectfully submitted,

                                           /s/ David M. Offen
                                           David M. Offen
                                           Attorney for Debtor
Dated: 8/13/20

                       CERTIFICATE OF SERVICE

The following has been served by electronic mail:

Rebecca Solarz on behalf of US Bank National Association

bkgroup@kmllawgroup.com

                                           /s/ David M. Offen
                                           David M. Offen
                                           Attorney for Debtor
Dated: 8/13/20
